—Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We agree with Supreme Court that the sum of $2,000 per month in maintenance is warranted because of plaintiff’s circumstances. The court abused its discretion, however, in denying the request that it direct defendant to maintain medical insurance for plaintiff’s benefit (see, Domestic Relations Law § 236 [B] [8] [a]). Plaintiff is unemployed because of her medical condition and therefore has been unable to obtain medical insurance through an employer. Thus, we modify the judgment by directing defendant to maintain that insurance. In the event that plaintiff obtains full-time employment and is able to obtain medical insurance at a minimal cost, defendant may seek to modify that provision (see, Schussler v Schussler, 109 AD2d 875, 877). (Appeals from Judgment of Supreme Court, Onondaga County, Murphy, J. — Support.) Present— Green, J. P., Lawton, Wisner, Callahan and Boehm, JJ.